DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites: A deep learning-based three-dimensional (3D) facial reconstruction system, comprising: a main color range camera arranged at a front angle of a reference user, and configured to capture a main color image and a main depth map of the reference user from the front angle; a plurality of auxiliary color cameras arranged at a plurality of side angles of the reference user, and configured to capture a plurality of auxiliary color images of the reference user from the plurality of side angles; a processor coupled to the main color range camera and the plurality of auxiliary color cameras; and a memory coupled to the processor and configured to store a plurality of instructions; wherein the processor is configured to execute the plurality of instructions to: generate a 3D front angle image of a 3D ground truth model according to the main color image and the main depth map; generate a plurality of 3D side angle images of the 3D ground truth model according to the 3D front angle image and the plurality of auxiliary color images; and train an artificial neural network model according a training image, the 3D front angle image and the plurality of 3D side angle images.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rad I (US 2018/0268601) is germane to recited bounding block features.
Rad II (US 2018/0137644) is germane to recited bounding block features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485    

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
January 28, 2022